NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-2054
                                         ______

                                NICHOLAS WALTERS,
                                          Appellant

                                             v.

                            SAFELITE FULFILLMENT INC;
                                 ABC COMPANIES (1–10)
                           fictitious names of unknown entities
                                       ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civ. No. 1-18-cv-11111)
                       District Judge: Honorable Renee M. Bumb
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 23, 2022
                                   ____________

                Before: KRAUSE, BIBAS, and PHIPPS, Circuit Judges.

                                (Filed: October 27, 2022)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.
      In this case, a former employee’s claim for retaliatory discharge turns on a choice-

of-law issue. The employee worked in Connecticut when he was fired, and he did not

administratively exhaust his claim. Without meeting that requirement to sue for
employment discrimination under Connecticut law, the employee sued in New Jersey

federal court under diversity jurisdiction. He claimed that his former employer retaliated

against him for his previous objections to its treatment of two employees in New Jersey.

But under New Jersey’s choice-of-law rules, Connecticut’s substantive law applies. And

because the former employee did not comply with Connecticut’s administrative

exhaustion requirement, the District Court correctly entered summary judgment for his
former employer.

                                I.     BACKGROUND

      Nicholas Walters worked for Safelite Fulfillment, Inc., a Delaware corporation

with a principal place of business in Columbus, Ohio, for about twelve years in several

different locations. In 2015, he transferred from the Safelite Auto Glass Store in West

Chester, Pennsylvania to the store in Cromwell, Connecticut, and he became a

Connecticut resident.

      Later that year, Safelite promoted Walters to Store Manager for its store in West

Hartford, Connecticut. About a year later, key performance indicators for that store

declined. Also at that time, Walters’s direct supervisor in Connecticut perceived that

Walters had poor leadership skills and was disrespectful and unprofessional. In early

2017, a new district manager, also in Connecticut, placed Walters on a performance

improvement plan and later a personal development plan. But Walters’s performance did




                                            2
not improve, and after clearing termination paperwork with other managers located in
New York and Massachusetts, Walters’s supervisor terminated him on April 10, 2017.

       To pursue an employment-discrimination claim under Connecticut law, a person

has to file a claim with the Connecticut Commission on Human Rights and Opportunities
within 180 days of his termination.1 Walters did not file such a claim.

       But New Jersey’s Law Against Discrimination does not have an exhaustion

requirement. See N.J. Stat. Ann. § 10:5-1–10:5-50. And on June 27, 2018, over a year

after he was fired, Walters sued Safelite in federal court in New Jersey. After amending

his complaint once, Walters claimed that, among other things,2 Safelite retaliated against

him for his objections to the company’s treatment of two employees in New Jersey –
Greg Manning and Shelby Klein – both of whom later sued Safelite.

       Manning was a technician at Safelite’s Cherry Hill, New Jersey store, and he had

previously worked with Walters at that location. In August 2016, he contacted Walters,

who was working for Safelite in Connecticut, to complain about harassment by his

supervisor in New Jersey. Manning reached out again to Walters in December 2016 after

his manager had placed him on administrative leave for an installation violation. Walters

used his managerial privileges to access Safelite’s work order system to review records of

the installation, and he emailed those records to Manning. Walters also emailed a


1
  See Conn. Gen. Stat. Ann. §§ 46a-82(a), (f)(1); Lyon v. Jones, 968 A.2d 416, 425 n.8
(Conn. 2009); Vollemans v. Town of Wallingford, 956 A.2d 579, 581 (Conn. 2008); see
also Conn. Gen. Stat. Ann. § 46a-101(a)–(b) (providing that no suit can be filed “unless
the complainant has received a release from the commission in accordance with the
provisions of this section,” which may be requested “at any time [after] filing the
complaint”).
2
 Walters brought three other claims. He dismissed one at the close of discovery, and at a
summary judgment, the District Court ruled that Walters had abandoned his two other
claims by failing to address them in his opposition brief.


                                             3
training manager with Safelite in Kentucky to request that the manager look into
Manning’s situation. Two weeks later, Walters was on a telephone conference with three

Safelite executives, and one of them expressed displeasure with Walters getting involved

in another market.
       In early 2015, before his efforts on Manning’s behalf, Walters expressed

reservations about Safelite’s treatment of Klein, a store manager at Safelite’s Absecon,

New Jersey store. While Klein was out on maternity leave, the Operations Manager

asked Walters, who was then working at the West Chester, Pennsylvania store, to assist

managing Klein’s store. During that time, the store’s performance improved, and the

Operations Manager asked Walters if he was interested in taking over Klein’s position.
The Operations Manager explained that if Walters were interested, Safelite would allow

Klein to return to work for a brief period so it “wouldn’t seem as if [her termination was]

for maternal reasons.” Walters Dep. at 96: 18–19 (App. 62). At a meeting with the

Operations Manager and two other senior managers, Walters expressed ethical concerns

about this proposed replacement of Klein, whom Safelite fired shortly after she returned

from leave. Rather than accept the offer to manage the Absecon store, Walters sought

and received a transfer to Safelite’s store in Cromwell, Connecticut.

                            II.    PROCEDURAL HISTORY

       The District Court properly exercised diversity jurisdiction over this suit. See

28 U.S.C. § 1332(a). The parties are completely diverse: Walters had citizenship in

Connecticut, and Safelite was a citizen of Delaware by incorporation and Ohio by its

principal place of business.3 Also, because Walters sought front pay, back pay, and

3
  Walters included unnamed, unserved parties in his complaint, and because he never
identified them, they have no effect on the complete-diversity analysis. See 13F Charles


                                             4
punitive damages, the amount in controversy is not “to a legal certainty” below the
$75,000 threshold. Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 395

(3d Cir. 2016) (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–

89 (1938)).
       After the close of discovery, Safelite moved for summary judgment on several

grounds. One of those was the contention that Walters failed to exhaust his claims as

required by Connecticut law. Another of Safelite’s arguments was that a requirement for

a retaliation claim – a causal connection between his protected activity and termination –

was missing. The District Court granted Safelite’s summary judgment motion, and in so

doing, it relied on those two rationales for rejecting Walters’s retaliation claim.
       Through a timely appeal, Walters invokes this Court’s appellate jurisdiction to

challenge the District Court’s final order. See 28 U.S.C. § 1291. Walters disputes both

grounds on which the District Court rejected his retaliation claim.

                                   III.   DISCUSSION

       To succeed on appeal, Walters must prevail on both of his arguments. He must

establish that New Jersey substantive law applies. He must also demonstrate an adequate

causal connection exists between his termination and his objections to Safelite’s

treatment of Manning and Klein. On de novo review of the summary-judgment record,

the choice-of-law issue is dispositive.

       A federal court, sitting in diversity, applies the choice-of-law rules of its forum

state. See SodexoMAGIC, LLC v. Drexel Univ., 24 F.4th 183, 204 (3d Cir. 2022) (citing

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941)). The forum state

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3642 (3d ed. Apr.
2022 update) (explaining that the “citizenship [of Doe defendants] is disregarded for
purposes of determining the existence of diversity jurisdiction”).


                                              5
here, New Jersey, professes to follow the choice-of-law approach from the Restatement
(Second) of Conflicts of Law. See P.V. ex rel. T.V. v. Camp Jaycee, 962 A.2d 453, 460

(N.J. 2008); see also Calabotta v. Phibro Animal Health Corp., 213 A.3d 210, 218–19,

225–26 (N.J. Super. Ct. App. Div. 2019).
       But the parties disagree about which provision of the Second Restatement applies.

New Jersey follows one section for resolving choice-of-law conflicts involving statutes of

limitations. See McCarrell v. Hoffman-La Roche, Inc., 153 A.3d 207, 210 (N.J. 2017)

(“[S]ection 142 of the Second Restatement is now the operative choice-of-law rule for

resolving statute-of-limitations conflicts.”). But it uses another section for other conflicts

that affect the outcome of the proceeding. See Camp Jaycee, 962 A.2d at 460 (explaining
that, for actual conflicts, New Jersey courts employ the choice-of-law principles in §§ 6,

145, and 146 of the Second Restatement to determine which state law to apply). The

conflict of laws here, however, does not concern statutes of limitations. It involves the

distinct requirement for administrative exhaustion of employment discrimination claims.

Thus, the choice-of-law rule specific to statutes of limitations does not apply here.

       The parties do not dispute several aspects of the mainline choice-of-law analysis.

An actual conflict exists between New Jersey law and Connecticut law with respect to the

administrative exhaustion of employment claims. See Camp Jaycee, 962 A.2d at 460

(explaining that “the first step is to determine whether an actual conflict exists”); see

Grossman v. Club Med Sales, Inc., 640 A.2d 1194, 1197–98 (N.J. Super. Ct. App. Div.

1994) (analyzing the laws of two jurisdictions for an actual conflict). Connecticut

requires administrative exhaustion; New Jersey does not. Also, no one suggests that New

Jersey has directed the application of its employment discrimination law to every suit

brought in New Jersey. See Calabotta, 213 A.3d at 225–26 (explaining that while the


                                              6
New Jersey legislature “did not intend to confine the scope of the [NJLAD] solely to
plaintiffs and claimants who reside in [New Jersey],” it also “d[id] not construe the

NJLAD to bulldoze over the conflicting laws of other states [with] a nexus to the case”);

Restatement (Second) of Conflict of Laws § 6(2) (Am. L. Inst. May 2022 update).
Moreover, the parties do not contest that under New Jersey law, the location of the injury

– here Connecticut – creates a presumption that the substantive law of that state will

govern. See Camp Jaycee, 962 A.2d at 460–61; Restatement (Second) of Conflict of

Laws § 146.

         The parties do dispute whether Walters has rebutted the presumptive application

of Connecticut law. Under the Second Restatement, that presumption can be rebutted if
another state has the most significant relationship to the lawsuit. See Calabotta,

213 A.3d at 226; see also Camp Jaycee, 962 A.2d at 460. The test for the most

significant relationship is intricate, and New Jersey courts have increased the efficiency

of its application. Although the Second Restatement identifies seven factors in the most-

significant-relationship analysis,4 New Jersey courts consider only five of those:

         (i)   the interests of interstate comity;
         (ii) the interests of the parties;
         (iii) the interests underlying the field of law;
         (iv) the interests of judicial administration; and
         (v) the competing interests of the states.
See Camp Jaycee, 962 A.2d at 455, 463; see also Restatement (Second) of Conflict of

Laws § 6(2)(a)–(g). The Second Restatement’s test then evaluates those five interests
with respect to four factual considerations:


4
    See Restatement (Second) of Conflict of Laws § 6(2)(a)–(g).


                                                 7
         (i) the place of injury;
         (ii) the place where the conduct that caused the injury occurred;
         (iii) the residence, place of incorporation, or place of business of the
               parties; and
         (iv) the place where the parties’ relationship is centered.
See Camp Jaycee, 962 A.2d at 458; Restatement (Second) of Conflict of Laws § 145(2).
In all, that produces a matrix of twenty considerations of indeterminate weight. But New

Jersey courts have streamlined the analysis so that they do not evaluate each of those

considerations in every case; instead, they focus on the considerations that “are relevant

to the purposes of the particular laws in conflict.” Fu v. Fu, 733 A.2d 1133, 1142

(N.J. 1999) (quotation omitted). New Jersey courts have also articulated a principle that

reduces the cumbersomeness of the Second Restatement’s multivariate analysis for the
most-significant-interest test:

         When both conduct and injury occur in a single jurisdiction, with only rare
         exceptions, the local law of the state where conduct and injury occurred
         will be applied to determine an actor’s liability.
Camp Jaycee, 962 A.2d at 462 (quotation marks omitted) (quoting Fu, 733 A.2d at

1142).

         That principle simplifies the choice-of-law analysis here. Because both Walters’s

employment and termination occurred in Connecticut, it would require rare

circumstances to rebut the presumption that Connecticut substantive law applies. And

this is not one of those rare situations. Safelite has stores in New Jersey, but it is not

domiciled in that state. Also, Safelite fired Walters, a resident of Connecticut at the time,

after he had been working in Connecticut for more than two years, and that decision was

made by a district manager in Connecticut. Although that manager consulted with other

supervisors at Safelite before doing so, none of them were in New Jersey. Also, with

respect to Walters’s objections to Safelite’s treatment of Manning and Klein, New


                                                8
Jersey’s strongest interest is in providing an avenue of redress for Manning and Klein,
which they both pursued through litigation in New Jersey. Thus, Walters has not

demonstrated that this is a rare circumstance that would overcome the presumptive

application of Connecticut substantive law.
                                          * * *

      Connecticut employment law applies to Walters’s claims, and his suit fails

because he did not timely file a complaint with the Connecticut Commission on Human

Rights and Opportunities. It is therefore unnecessary to address whether Walters’s

objections to Safelite’s treatment of Manning and Klein were too attenuated from his

termination. Accordingly, we will affirm the judgment of the District Court.




                                              9